UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 25, 2011 State Bancorp, Inc. (Exact name of registrant as specified in its charter) New York 001-14783 11-2846511 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Two Jericho Plaza Jericho, NY 11753 (Address of Principal Executive Offices) Registrant’s telephone number, including area code (516) 465-2200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM8.01OTHER EVENTS Declaration of Quarterly Dividend At its October 25, 2011 Board meeting, the Company’s Board of Directors declared a cash dividend of $0.10 per share to be paid on December 16, 2011to stockholders of record as of November 11, 2011.The press release announcing such declaration is filed herewith as Exhibit 99.1. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits The following exhibit is filed as part of this report. Exhibit 99.1 Press release issued by the Company on October 27, 2011 announcing the declaration of a cash dividend of $0.10 per share. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 28, 2011 State Bancorp, Inc. By: /s/ Brian K. Finneran Brian K. Finneran Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press release issued by the Company on October 27, 2011 announcing the declaration of a cash dividend of $0.10 per share.
